FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DONALD R. WALKER,                                No. 12-15961

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01425-TEH

  v.
                                                 MEMORANDUM *
DONALD POM PAN, M.D. (Orthopedic
Surgeon); et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Northern District of California
                   Thelton E. Henderson, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       California state prisoner Donald R. Walker appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Walker

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent when they denied him knee replacement surgery after he

had received arthroscopic surgery to repair his knee. See id. at 1060 (“Deliberate

indifference is a high legal standard. A showing of medical malpractice or

negligence is insufficient to establish a constitutional deprivation under the Eighth

Amendment.”); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (to establish

that a difference of opinion amounted to deliberate indifference, a prisoner must

show that the defendants’ chosen course of treatment was medically unacceptable

and in conscious disregard of an excessive risk to the prisoner’s health).

      AFFIRMED.




                                           2                                   12-15961